Citation Nr: 1017751	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-12 172	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1978 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that where there is an intervening change in 
law or regulation that creates a new basis of entitlement to 
the benefit, the claim may be reviewed on a de novo basis.  
See Spencer v. Brown, 4 Vet. App. 283 (1993).  Applicable VA 
law since the last final rating decision revised the 
interpretation of 38 C.F.R. § 3.304(b) and provides that VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See Cotant 
v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (Jul. 16, 
2003).  As the previous adjudications of the matter on appeal 
did not consider whether clear and unmistakable evidence 
demonstrated a pre-existing low back disability was not 
aggravated by service, the issue developed for appellate 
review has been revised.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Veteran was 
notified of the provisions of the VCAA and how it applied to 
his claims by correspondence dated in August 2006.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  A review of 
the record indicates the Veteran was also notified that the 
VCAA applied to all elements of a claim in August 2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  The regulations provide that 
determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  The history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles in relation to value consistent with 
accepted medical evidence relating to incurrence, symptoms 
and course of the injury or disease, including official and 
other records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition will be taken into full account.  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  Id.

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (Jul. 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2009).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In this case, the Veteran contends that his low back 
disability was aggravated by active service.  Service 
treatment reports show he was treated for low back pain after 
lifting heavy material in March 1978 and that he reported he 
had been treated for a slipped disc approximately five years 
prior to service.  In an October 1980 VA Form 1-9 he stated 
that although he had trouble with his back before service he 
had not seen a doctor for five years before entering service.  
A May 1979 VA examination report noted X-rays of the lumbar 
and lumbosacral spines were negative.  Subsequent treatment 
records noted additional low back injuries and treatment 
without opinion as to aggravation of a pre-existing injury 
during active service.  The Board finds further development 
is required for an adequate determination.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination as to the 
etiology of any current low back 
disorders. All necessary tests should 
be conducted.

The claims file must be sent to the 
examiner for review.

Following the examination, the examiner 
should:

a).  First, identify all current low 
back disabilities.

b).  Then, opine as to whether it is 
clear and unmistakable that a low back 
disability preexisted service. 

c).  Next, as to any low back 
disability that preexisted service, 
state whether it is clear and 
unmistakable that the disability did 
not worsened during service.  If such 
disability did worsen during service, 
the examiner should state whether (ii) 
the increase in severity was due to the 
"natural progress" of the disorder or 
(ii) the increase in service was beyond 
that which would be considered the 
"natural progress" of the disorder.

d).  Finally, as to any diagnosed low 
back disability which did not preexist 
service, state whether it is at least 
as likely (50 percent probability or 
more) that any such low back disability 
had its onset in service or is related 
to any event or episode of service, 
including the back symptoms experienced 
by the Veteran.

The examiner is advised that the 
Veteran is competent to report 
symptoms, treatment, and injuries; and 
that his reports must be taken into 
account in formulating the requested 
opinions. 

Opinions should be provided based upon a 
thorough review of the medical evidence 
of record and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


